Title: To James Madison from Thomas W. Fox, 10 May 1802
From: Fox, Thomas W.
To: Madison, James


					
						Esteemed Friend
						Falmouth 10 May 1802
					
					Since my last respects, nothing very particular have occurred in this district. Many 

Cargoes of American Flour have arrived here from the U.S., which have principally been forwarded 

to Spain, as there has been a demand at Barcelona and other parts of that Country. A few Cargoes 

have been forwarded to Havre, where Flour was advanced to 54 Livres ⅌ Bbl and expected to be 

higher. In England Flour is at 48/ à 52/ ⅌ Sack of 2 1/2 wt. and the markets abundantly 

Supplied. It is said that English Ships with Flour, are not permitted to land their Cargoes in France. 

Freights and Seamen’s Wages are falling fast, and Trade is dull in England. The Wheat in the ground 

in this Neighbourhood looks very indifferent for want of rain. I am very respectfully Thy assured 

Friend
					
						for Rob: W. Fox
						Thos. W. Fox
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
